                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DARCEE THOMPSON,

        Plaintiff,
                                                        Case No. 19-cv-150-wmc
   v.

PROGRESSIVE UNIVERSAL INSURANCE CO.,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Progressive Universal Insurance Co. against plaintiff Darcee Thompson

dismissing this case.




        s/ K. Frederickson, Deputy Clerk                 November 14, 2019
        Peter Oppeneer, Clerk of Court                        Date
